371 So. 2d 683 (1979)
Vaughn MONROE, Appellant,
v.
STATE of Florida, Appellee.
No. 79-666.
District Court of Appeal of Florida, Second District.
May 30, 1979.
*684 PER CURIAM.
Vaughn Monroe appeals the summary partial denial of his Rule 3.850 motion. We vacate the trial judge's order disposing of the motion because the motion was not under oath.
Fla.R.Crim.P. 3.850 specifically provides that a motion for postconviction relief, submitted pursuant thereto, "shall be under oath." We believe this requirement to be an absolute prerequisite to the trial court's consideration of any such motion as it is the only effective way to prevent the use of false allegations in motions for postconviction relief.
Accordingly, we remand this case to the trial court with instructions to deny the motion without prejudice to appellant to file a sworn motion.
OTT, Acting C.J., and RYDER and DANAHY, JJ., concur.